Mr. Justice Walker : I dissent from this opinion. Mr. Justice Dickey : I do not think this instruction is objectionable. It does not purport to give all the facts necessary to warrant a verdict of guilty. Its purpose was to show that certain proofs as to plaintiff being administratrix, and as to there being next of kin who suffered pecuniary loss, were necessary to a recovery at all, and to give the measure of damages in case plaintiff otherwise made out the case alleged in the declaration, which included the exclusion of contributory negligence. I incline to think the judgment ought to be reversed upon other grounds, which I have not time to specify at present; and as a majority sustain this opinion, it may not be important that I should do so.